Citation Nr: 0412870	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  98-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, including scoliosis of the lumbar spine, due to 
aggravation in Army service from January 1971 to January 
1973.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a chronic low back disorder, including 
scoliosis of the lumbar spine, due to aggravation in Naval 
service from April 1977 to March 1985.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, and again from April 1977 to March 1985.  

This matter before the Board of Veterans' Appeals (BVA or 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  The 
Board first considered this appeal in September 2000 and 
remanded the claims for additional development and 
consideration by the RO.  The Board again remanded this 
appeal in July 2003 for the scheduling of a personal hearing.  
The claims are now returned for further appellate 
consideration.

With respect to the claim of whether new and material 
evidence has been submitted to reopen the previously denied 
claim of entitlement to service connection for a chronic low 
back disorder, including scoliosis of the lumbar spine, due 
to aggravation in service from April 1977 to March 1985, the 
Board finds that the development requested by the Board in 
its September 2000 remand was not completed and the claim 
must be remanded as discussed in the REMAND section of this 
decision.  Accordingly, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran entered his first period of active Army 
service in January 1971 with mild scoliosis of the lumbar and 
thoracic spine and his left leg was one inch shorter than his 
right leg as a consequence of a childhood illness.

3.  The severity of the veteran's preexisting back disorder 
did not increase during service or as a consequence of the 
veteran's period of active Army service from January 1971 to 
January 1973.


CONCLUSION OF LAW

A chronic low back disorder, including scoliosis of the 
lumbar spine, was not incurred in or aggravated by active 
Army service from January 1971 to January 1973.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim addressed here on appeal has proceeded in 
accordance with the law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
June 1989, prior to the enactment of the VCAA, and the VCAA 
notice was given to the veteran in March 2003.  The Board, 
however, finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  Practically, it would have been impossible for the 
RO to have provided notice of the provisions of the VCAA 
prior to the passage of the VCAA.

The VCAA requires that the duty to notify is satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, the Board finds that it 
is not prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The March 2003 letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him a physical examination, and requesting that a 
medical opinion be rendered as to the possible aggravation of 
his preexisting back disability by the strenuous activities 
enduring in his active service.  It appears that all known 
and available medical records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
an RO hearing officer in April 1990, before the Board at a 
video conference held in November 1999, and before the Board 
at a personal hearing held in Montgomery, Alabama, in 
September 2003.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  




II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding 
an aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  See 38 C.F.R. § 3.306(b).

The evidence of record shows that the veteran underwent a 
pre-induction physical examination in April 1970 and 
indicated that he had back problems and a leg length 
deformity.  He submitted letters from two physicians 
reflecting that he experienced impaired coordination as a 
result of childhood measles, encephalitis, and a period of 
partial paralysis.  The veteran, however, was found fit for 
duty upon examination.

The first record of a complaint of a back disorder during 
service is dated in February 1971, when the veteran 
complained of low back pain.  He underwent orthopedic 
examination in April 1971 and was noted to have a full range 
of motion in his back and a normal gait notwithstanding x-ray 
evidence of scoliosis of the lumbar and thoracic spine and a 
one inch leg length discrepancy in the left leg.  The 
examiner found the veteran fit for duty and the veteran was 
ultimately given a profile limiting his lifting, standing, 
and other strenuous activities.  Upon discharge examination 
in October 1972, the veteran noted that he was in good health 
and the examiner noted scoliosis and exaggerated lordosis as 
defects.

The veteran has credibly testified that he entered the United 
States Army Reserves upon separation from active duty Army in 
January 1973.  He stated that he continued to have the same 
type of pain in his back, legs and shoulders that he had 
experienced since he was a child and did not seek any medical 
treatment for his back disability at anytime prior to his 
enlistment in the United States Navy in April 1977.  The 
veteran asserts, however, that the strenuous activities he 
was required to perform during his first period of service 
caused an increase in his back disability.

The veteran submitted a statement from an orthopedic and 
rehabilitation specialist in January 1990 reflecting the 
opinion that chronic lumbar strain aggravated the veteran's 
preexisting scoliosis and that it was, "undoubtedly on a 
service connected basis."  This statement includes a 
recitation of the veteran's history, including only general 
statements with respect to periods of service and post-
service employment.  There is no indication that the private 
physician reviewed service medical records or post-service 
treatment records that include notations of incidents such as 
a slip-and-fall injury to the back in January 1989.

Treatment records have been obtained from various VA medical 
centers and they reflect that the veteran has required 
periodic treatment for chronic back pain due to spinal 
deformity over the years since his discharge from the Navy in 
1985.  The veteran has also been found to have degenerative 
joint disease of the lumbar spine, but the treatment records 
do not include an opinion as to etiology other than to note 
the spinal deformity and childhood illness that caused the 
leg length discrepancy.

In September 2002, the veteran underwent VA examination.  The 
examiner reviewed the claims folder, including radiology 
reports since 1985, and noted that there was evidence of mild 
degenerative joint changes in the lumbosacral, thoracic and 
cervical spine.  Upon examination, the veteran had a normal 
range of motion in the lumbosacral spine, very mild scoliosis 
to the left, spasm and tenderness of the lumbosacral muscles, 
and the left leg was found to be one inch shorter than the 
right leg.  The examiner diagnosed mild degenerative joint 
disease of the lumbar spine and mild lumbosacral scoliosis of 
no significance.  

Another VA examiner reviewed the veteran's claims folder in 
February 2003 and opined that the veteran's childhood illness 
had caused his leg length discrepancy, that the diagnosed 
scoliosis developed as a result of the leg length 
discrepancy, and that the veteran's back disability was not 
accelerated by the time he spent on active duty, but rather 
it had progressed with age.

Given the evidence as outlined above, the Board finds that 
the veteran entered his first period of service in January 
1971 with mild scoliosis of the lumbar and thoracic spine and 
his left leg was one inch shorter than his right leg as a 
consequence of a childhood illness.  Additionally, the 
severity of his preexisting back disorder did not increase 
during service or as a consequence of his period of active 
service from January 1971 to January 1973.  Specifically, 
there was no finding of back disability upon separation 
examination, only notation of scoliosis and exaggerated 
lordosis, and the veteran did not require any type of medical 
treatment for many years after his January 1973 discharge 
from service.  Additionally, the veteran credibly testified 
before the Board in September 2003 that he experienced the 
same problems with his back that he had had since childhood 
after both periods of service.  

Although the veteran submitted a statement from a private 
orthopedist reflecting that chronic lumbar strain aggravated 
the veteran's preexisting scoliosis and that it was 
"undoubtedly" service-related, the Board does not find that 
this opinion can be given much weight as it was not as well-
informed as the VA opinions.  Specifically, there is no 
evidence that the physician reviewed the veteran's treatment 
records, that he considered actual inservice and post-service 
back injuries, or that he even knows the VA definition of 
service connected to be able to make the legal determination 
that a disability is service connected.  Thus, the 
physician's opinion must be based solely upon the history as 
related by the veteran and the Board is not bound to accept 
such an opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  

Consequently, the Board finds that although the veteran had a 
back disability upon entering active duty in January 1971, 
the evidence as a whole does not reflect that the veteran 
experienced any increase in disability during service or 
subsequent to his first period of active duty.  Absent a 
substantiated medical finding that the veteran either 
incurred a back injury during his active service or 
experienced an increase in severity in his preexisting back 
disability, the Board must deny the veteran's claim of 
entitlement to service connection for a back disability due 
to his period of active service from January 1971 to January 
1973.


ORDER

Service connection for a low back disorder, including lumbar 
scoliosis, due to his period of active service from January 
1971 to January 1973, is denied.


REMAND

The Board notes that the RO in this case reopened the 
veteran's claim for entitlement to service connection for a 
low back disability, including scoliosis of the lumbar spine, 
due to aggravation in service from April 1977 to March 1985.  
Specifically, the RO's March 2003 Supplemental Statement of 
the Case stated that the veteran's service medical records 
showing injury to the low back during service was both new 
and material.  The RO then addressed the merits of the 
veteran's claim and denied the benefits sought.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996). 

Unfortunately, a review of the claims folder reflects that 
the Board's September 2000 remand order for a medical opinion 
with respect to whether or not the veteran's 1981 inservice 
back injury may have caused additional disability on top of 
the veteran's preexisting scoliosis has not been obtained.  
The veteran underwent VA examination in September 2002 and a 
VA examiner rendered an opinion in February 2003 with respect 
to acceleration of the veteran's scoliosis by regular 
activities during service, but there is no indication that a 
medical professional considered what impact, if any, the 
veteran's 1981 inservice injury may have had in causing his 
current disability.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991).  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Consequently, following a complete review of the record 
evidence, the Board finds that the medical opinion requested 
by it in September 2000 is a critical piece of evidence with 
respect to the veteran's claim of entitlement to VA 
compensation based upon his second period of active service.  
Thus, because the Board determined that it would request the 
medical opinion notwithstanding the absence of new and 
material evidence to reopen the claim, the Board finds that 
it must ensure compliance with its original order pursuant to 
Stegall.  It is also noted that the veteran's representative 
has requested that the medical opinion rendered be by a VA 
examiner who performs a physical examination of the veteran, 
as originally ordered by the Board.

Therefore, this matter is remanded for the following action:

1.	The RO should have the orthopedic 
specialist who examined the veteran in 
September 2002 review the veteran's 
claims folder, including the January 
1990 medical opinion of the veteran's 
private orthopedist linking current 
disability to active service and post-
service treatment records showing 
injury to the veteran's back in 1989, 
1990, and 1998, and request that he 
render an opinion as to whether it is 
at least as likely as not that the 
1981 inservice injury caused 
additional disability other than the 
preexisting scoliosis and/or whether 
it is at least as likely as not that 
the inservice injury aggravated the 
preexisting back disability.  The 
examiner should support all opinions 
with complete rationale and comment on 
the January 1990 opinion linking the 
current disability to service and the 
current diagnosis of degenerative 
joint disease.  If the previous 
examiner is not available and/or 
determines that a physical examination 
is required, the RO should schedule 
such an examination.   

2.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the case, and that 
the consequences of failure to report 
for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

3.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



